Hirschberg, P. J.:
The defendant has been convicted in this case as the holder of a liquor tax certificate for admitting to the room where- liquors were *827sold persons other than members of 1ns family, on Sunday. (See Liquor Tax Law [Laws of 1896, chap. 112], § '31, subds. a, g, as amd. by Laws of 1903, chap. 486.) The evidence is amply sufficient to justify his conviction, but his counsel appears to think that because he did not personally escort the customer into the barroom he did not admit him under the law. This contention, of course, cannot prevail. The place was open on Sunday. The defendant and the barkeeper both were there. The customer came in and bought the lager beer, and the defendant consequently, in the legal as well as in the ordinary sense, admitted him to the room.
I recommend that the judgment of conviction be affirmed.
Hookes, Gaynob, Rich and Miller, JJ., concurred.
Judgment of conviction affirmed.